Name: Council Regulation (EEC) No 3252/80 of 12 December 1980 concerning the application of Decision No 1/80 of the EEC-Morocco Cooperation Council of 27 November 1980 derogating from certain provisions concerning the definition of the concept of originating products contained in the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 12 . 80 Official Journal of the European Communities No L 342/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3252/80 of 12 December 1980 concerning the application of Decision No 1 /80 of the EEC-Morocco Coopera ­ tion Council of 27 November 1980 derogating from certain provisions concerning the definition of the concept of originating products contained in the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /80 of the EEC-Morocco Cooperation Council shall apply in the Community . The text of the Decision is attached to this Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the EEC-Morocco Cooperation Council set up under the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco signed in Rabat on 27 April 1976 (') has adopted, pursuant to Article 28 of Protocol 2 of such Agreement, Decision No 1 / 80 derogating from certain provisions concerning the definition of the concept of originating products contained in the Cooperation Agreement between the European Economic Commu ­ nity and the Kingdom of Morocco ; Whereas it is necessary, in accordance with Article 44 (2) of the said Agreement, to take the measures required to implement that Decision , Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1981 until 30 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1980 . For the Council The President J. BARTHEL ( ») OJ No L 264, 27 . 9 . 1978 , p. 2 .